Citation Nr: 1724099	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  13-02 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with insomnia.

2.  Entitlement to an initial rating in excess of 20 percent for chronic lumbar strain.


ATTORNEY FOR THE BOARD

R. Gandhi, Associate Counsel


INTRODUCTION

The Veteran served honorably in the Army National Guard, with active duty training from July 2007 to January 2008 and active duty from August 2008 to February 2010. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran requested personal hearings before a Decision Review Officer (DRO) and a Board Veterans Law Judge. He failed to report to the DRO hearing scheduled in December 2012 and the Board hearing scheduled in February 2016.  As the record does not indicate the Veteran has requested that either hearing be rescheduled, the Board deems the Veteran's request for these hearings to be withdrawn.  38 C.F.R. § 20.704 (2016).

The case was previously remanded by the Board in May 2016 and has since returned to the Board for adjudicative action.

The issue of entitlement to an initial rating in excess of 20 percent for chronic lumbar strain is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to October 7, 2011 the Veteran's PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks. 

2.  From October 7, 2011 to October 13, 2011 the Veteran's PTSD resulted in total occupational and social impairment.

3.  After October 13, 2011 the Veteran's PTSD results in occupational and social impairment with reduced reliability and productivity. 




CONCLUSIONS OF LAW

1.  For the period prior to October 7, 2011 the criteria for an initial disability rating in excess of 30 percent for PTSD with insomnia have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9411 (2016).

2.  For the period from October 7, 2011 to October 13, 2011, the criteria for a disability rating of 100 percent for PTSD with insomnia have been met or approximated.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9411 (2016).

3.  For the period on or after October 13, 2011 the criteria for a disability rating of 50 percent, but no higher, for PTSD with insomnia have been met or approximated.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Ratings Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 
38 C.F.R. § 4.1.

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided. 38 C.F.R. § 4.14.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Since the Veteran appealed the initial rating assigned for his chronic lumbar strain and PTSD, the entire body of evidence is for equal consideration.  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating a mental disorder, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126.

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where, as here, the question for consideration is a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

In this case, the Veteran's PTSD is assigned an initial 30 percent disability evaluation from February 16, 2010, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Under Diagnostic Code 9411, a 30 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted when the psychiatric disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.   

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  "Although the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of [occupational and social] impairment."  Id.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  The GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

The Board notes that the use of GAF scores has been abandoned in the DSM-5 because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice."  See Diagnostic and Statistical Manual for Mental Disorders, Fifth edition, p. 16 (2013).  In this case, however, DSM-IV was in use at the time the medical entries of record were made.  Thus, the GAF scores assigned remain relevant for consideration in this appeal.  Id.

B. Factual Background

In October 2010, the Veteran underwent an initial VA PTSD examination.  During his examination, the Veteran reported that he experienced nightmares and was hypervigilant, nervous, anxious, and had difficulty sleeping. 

Upon examination, the Veteran appeared well-dressed and groomed.  The Veteran denied any visual, auditory, or tactile hallucinations.  He was talkative and maintained good eye contact. The Veteran denied any suicidal ideation.  He reported mood swings and anxiety.  The Veteran stated that he was sober and had no legal problems.

Socially, the Veteran reported being divorced.  He had a girlfriend in the Philippines that he visited.  He reported that he lived at home with his parents.  He stated that he enjoyed hiking, reading, and mountain biking.

Occupationally, the Veteran was working as a substitute teacher.  He reported that he liked his job because he was able to help kids.  He was able to support himself through his job.

The examiner noted that the Veteran was capable of managing his own funds.  The examiner stated the Veteran suffered from PTSD symptoms which related to intrusive thoughts, nightmares and hypervigilant behavior around crowds.  He opined that the Veteran's symptoms were mild.  A GAF of 65 was assigned.

In February 2011, the Veteran underwent a VA mental disorders examination.  During his examination, the Veteran reported that he had intrusive thoughts, flashbacks, nightmares, hypervigilant behavior.  He has stated that he avoided watching anything relating to war on TV.  The Veteran reported difficulty with sleeping and that he drank once a month to help himself fall asleep.

Upon examination, the Veteran appeared well-dressed and groomed.  The Veteran denied any visual, auditory, or tactile hallucinations - however the Veteran reported that he saw a ghost while staying in a hotel in England.  He reported that he believed in ghosts and had written a book about ghosts.  He was relaxed in conversation and maintained good eye contact. The Veteran denied any suicidal or homicidal ideation.  He showed intact insight and judgement.  The Veteran stated that he had no legal problems.

Socially, the Veteran reported problems with his ex-wife.  He reported that he lived at home with his parents.  He stated that he enjoyed reading and writing.

Occupationally, the Veteran was working as a substitute teacher and basketball coach.  

The examiner stated the Veteran had insomnia in addition to post-traumatic stress disorder.  A GAF of 60 was given.

On October 7, 2011, the Veteran was admitted into the Salem VA Medical Center (VAMC) psychological ward.  The decision to admit the Veteran was made after VA doctors found that the Veteran was experiencing worsening depression, and was irritable and agitated.  Increased stress factors related to issues with his ex-wife and children, and also alcohol use, were found.  The doctors noted that the Veteran had suicidal and homicidal ideation with a plan.  The Veteran's judgment and insight were deemed to be poor.  Additionally, the Veteran was found to be experiencing possible legal issues, however no charges were pending.  The Veteran was assigned a GAF of 40.

While he was in the Salem VAMC the Veteran's medication was adjusted, and he was observed by a team of doctors and nurses.  With observation and medications, the Veteran's mood significantly improved.  It was noted that the Veteran was interacting well with the staff and peers, sleeping well, had no plans of harming himself or others, and was going to stay away from alcohol.  

The Veteran was discharged on October 13, 2011.  Upon discharge it was noted that the Veteran was feeling better and more hopeful about his life.  The Veteran was noted to have positive future plans, positive social support, a sense of responsibility to his family/significant other, reality testing ability, positive coping skills, and positive therapeutic relationship.  The Veteran was deemed to be low risk for suicidal behaviors.

A discharge summary report, dated October 19, 2011, described the Veteran as very pleasant, polite, and cooperative.  During his discharge interview the Veteran maintained good eye contact and stated that his mood was "good."  The doctor who discharged the Veteran found the Veteran's thought process to be linear, logical and goal directed.  His thought content was without any suicidal or homicidal ideations.  There was no evidence of delusions of grandiose or persecutory origin.  No auditory, visual, or tactile hallucinations ware reported.  Insight and judgment were found to be good.  Impulse control was intact.  The Veteran was alert and oriented to time, place, and person.  

A post-discharge follow-up call found that the Veteran had moved to the Philippines.  The Veteran's mother reported that there were no acute issues and that the Veteran was doing "great."

In December 2013, the Veteran underwent a VA PTSD examination at the VAMC in Manila.  During his examination, the Veteran reported that he had nightmares which occurred two to three times a week, flashbacks, irritability, anger fits, insomnia, and depression.  The examiner noted that the Veteran had been in a fight at the bar.  The Veteran reported difficulty with sleeping and that he drank to help himself fall asleep.

Socially, the Veteran reported that he had had a second marriage which lasted for 14 days and did not produce any offspring.  The veteran reported that he was currently in a relationship and the union had produced a son.  The Veteran described his relationship as great and amazing.  He reported that his only social relationship revolved around his "common law wife" and son.

Occupationally, the Veteran was working as a writer and blogger.

The examiner opined that Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  Symptoms such as depressed mood, anxiety, panic attacks that occurred weekly or less often, and chronic sleep impairment contributed to the examiner's conclusion.

The Veteran failed to report to a General Medical Examination in October 2014.

The Veteran failed to report to a PTSD Review in January 2015.

C. Analysis

Prior to October 7, 2011

Throughout this period the Board finds that the lay statements, VA treatment records, and VA examinations demonstrate that the Veteran's overall disability picture is consistent with a 30 percent rating.  Throughout this period, the Veteran had occupational or social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to depression, anxiety, suspiciousness, panic attacks, chronic sleep impairment, or mild memory loss.  The Board finds that these symptoms and the social and occupational effects related thereto support a 30 percent evaluation for this period.  See Vazquez-Claudio, 713 F.3d at 118.

More specifically, the record indicates that the Veteran had difficulty with mood swings, anxiety, nervousness, and sleep troubles.  His symptoms in that regard are akin to those provided in the criteria for a 30 percent rating.

The Board finds, however, that the Veteran is not entitled to a higher rating during this period, as reduced occupational and social impairment is not more nearly approximated.  The Veteran had managed to maintain a job, which he enjoyed, as a substitute teacher and basketball coach.  The Veteran consistently denied suicidal ideation, delusions, and hallucinations.  He was also fully oriented throughout the relevant time period.  VA treatment providers and examiners have not indicated that the Veteran has memory loss of names of close relatives, his own occupation, or his own name or neglect of personal appearance and hygiene.  Additionally, the Veteran was able to perform activities of daily living.  Overall, the Veteran has not demonstrated symptoms consistent with or approximating the general level of impairment warranting a 50 percent evaluation or akin to the symptoms as found in the rating criteria.  Mauerhan, supra.  Therefore, the Board finds that the Veteran's PTSD warrants an initial 30 percent rating for the period prior to October 7, 2011.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

The preponderance of the most probative evidence is against the assignment of a higher initial rating for the PTSD prior to October 7, 2011.  Unfortunately, the findings needed for a higher evaluation were not demonstrated.  Since the preponderance of the evidence is against an allowance of an evaluation in excess of 30 percent for PTSD the benefit-of-the-doubt doctrine is inapplicable.  38 U.S.C.A. § 5107(b); Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Although the Board is appreciative of the Veteran's faithful and honorable service to our country, given the record before it, this claim for this period must be denied.

From October 7, 2011 to October 13, 2011

Affording the Veteran the benefit of the doubt, throughout this period the Board finds that the lay statements, VA treatment records, and VA examinations demonstrate that the Veteran's overall disability picture is consistent with a 100 percent rating.  Throughout this period, the Veteran had total occupational and social impairment due to the symptoms for PTSD.  The Board finds that these symptoms and the social and occupational effects related thereto support a 100 percent evaluation for this period.  See Vazquez-Claudio, 713 F.3d at 118.

More specifically, the record indicates that the Veteran was experiencing suicidal and homicidal ideation, legal troubles, and worsening depression.  His symptoms in that regard are akin to persistent danger of hurting self or others as provided in the criteria for a 100 percent rating.  Moreover, the Veteran's PTSD symptoms during this time have led to legal trouble which is akin to gross impairment in thought processes and grossly inappropriate behavior as contemplated by a 100 percent evaluation.  

Additionally, for the period between October 7, 2011 and October 13, 2011, the Veteran's PTSD had worsened to such a point that he spent the entire period in a VA psychological ward.  Therefore, affording the Veteran the benefit of the doubt, the Veteran had total occupational and social impairment due to his PTSD symptoms, and a 100 percent rating is warranted for this period.

After October 13, 2011

Affording the Veteran the benefit of the doubt, the Board finds that the lay statements, VA treatment records, and VA examinations demonstrate that the Veteran's overall disability picture is consistent with a 50 percent rating after October 13, 2011.  The Veteran has maintained a history of symptoms that predominantly includes unprovoked anger and irritability; panic attacks more than once a week; impaired judgment; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  The Board finds that these symptoms and the social and occupational effects related thereto support a 50 percent evaluation for this period.  See Vazquez-Claudio, 713 F.3d at 118. 

More specifically, the record indicates that the Veteran did not have a good relationship with his ex-wife and his only current social relationship is with his wife and child.  During this time he also had a marriage which lasted for 14 days.  His symptoms in that regard are akin to difficulty in establishing and maintaining effective social relationships as provided in the criteria for a 50 percent rating.  Moreover, the Veteran's PTSD symptoms overall have caused nightmares which occurred two to three times a week, flashbacks, irritability, anger fits, insomnia, and depression, resulting in disturbances of the Veteran's mood.  Additionally, there is evidence that the Veteran resumed his consumption of alcohol, and entered into a bar fight - which suggests that the Veteran's judgment has been impaired during this period.  The frequency, severity, and duration of the PTSD symptoms such disturbances of the mood, impaired judgment, and social isolation more closely approximate the criteria for a 50 percent evaluation.

In rendering this determination, the Board acknowledges that there is evidence of record that does not support an increased rating.  In particular, the December 2013 VA examiner indicated that the Veteran's symptoms of PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation; however, the examiner's conclusion is not commensurate with the findings of more severe symptomatology.  The Board finds the narratives contained in the treatment records, the lay evidence, and the VA examiner's description of symptoms to be the most probative evidence of the Veteran's psychological symptomatology.

In sum, resolving all doubt in favor of the Veteran, the Board finds that the impairment caused by the Veteran's PTSD symptoms more nearly approximate occupational and social impairment with reduced reliability and productivity after Oct. 13, 2011.  Thus, a 50 percent rating is warranted.

The Board finds, however, that the Veteran is not entitled to a higher rating during the appeal period, as occupational and social impairment with deficiencies in most areas is not more nearly approximated.  Notably, the Veteran remains married and has described the relationship with his wife and child as great and amazing.  In addition, the Veteran has managed to maintain a job as a blogger and writer.  The Veteran has consistently denied suicidal ideation, delusions, and hallucinations during this period.  He was also fully oriented throughout the relevant time period.  VA treatment providers and examiners have not indicated that the Veteran has memory loss of names of close relatives, his own occupation, or his own name or neglect of personal appearance and hygiene.  Additionally, the Veteran was able to perform activities of daily living.  Overall, the Veteran has not demonstrated symptoms consistent with or approximating the general level of impairment warranting a 70 percent or 100 percent evaluation, or akin to the symptoms as found in the rating criteria.  Mauerhan, supra.  Therefore, the Board finds that the Veteran's PTSD warrants a 50 percent rating for this period.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.


ORDER

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder PTSD with insomnia, prior to October 7, 2011 is denied.

2.  Entitlement to a disability rating of 100 percent for PTSD with insomnia, from October 7, 2011 to October 13, 2011 is granted.

3.  Entitlement to a disability rating of 50 percent for PTSD with insomnia, after October 13, 2011 is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  With regard to the Veteran's claim of entitlement to an initial rating in excess of 20 percent for chronic lumbar strain, remand is required to obtain a VA medical opinion.  

VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c)(2) (2016).  The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law. 

The Court of Appeals for Veterans Claims (Court) has held that 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  Correia v. McDonald, 28 Vet. App. 158 (2016).  The final sentence of § 4.59 reads "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The examinations on file have not met this requirement.  The examination conducted on remand should include all necessary testing.

Accordingly, the Board finds a remand is warranted for further evidentiary development.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes to provide a medical examination or opinion, it must ensure that the examination or opinion is adequate); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").

Accordingly, the case is REMANDED for the following action:

1.  Assist the Veteran in associating with the claims folder updated treatment records.

2.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination to ascertain the current severity and manifestations of the Veteran's service-connected chronic lumbar strain. 

The claims file should be made available to the examiner for review in connection with the examination. 

The examiner should provide findings as to the range of motion of the lumbar spine, including flexion and extension.  Additionally, the examiner must include range of motion testing in the following areas:

 Active motion;
 Passive motion;
 Weight-bearing; and
 Nonweight-bearing.

The examiner should indicate whether range of motion is additionally limited due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination.  In doing so, the examiner should offer an opinion as to whether pain could significantly limit functional ability during flare-ups or when the lumbar spine is used repeatedly over a period of time.  Such determinations should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups.

The examiner should specifically indicate whether, and at what point during, the range of motion the Veteran experienced any limitation of motion that was specifically attributable to pain. 

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also indicate if there is ankylosis of the lumbar spine or resultant neurological impairment.  If there is neurological impairment, the examiner should identify the nerve or nerves involved and determine the manifestations. 

In addition, the examiner should describe the frequency and duration of any incapacitating episodes due to the lumbar spine disability, if applicable.

The examiner should also comment on the impact of the Veteran's lumbar spine disability on his ability to work. 

The examiner must provide a complete rationale for all the findings and opinions.

3.  After completing any additional notification or development deemed necessary, the Veteran's claim should be readjudicated.  If the claim remains denied, the Veteran should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

Department of Veterans Affairs


